Citation Nr: 1620633	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle (right ankle disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to April 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Regional Office (RO) in Houston, Texas.

In September 2012, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  Unfortunately, the record of that hearing could not be transcribed.  Therefore, the Veteran was offered the opportunity for another hearing; however, in November 2012, he declined that offer.  He states that he could not travel to the RO for the hearing due to his wife's illness.  The Veteran did not attempt to reschedule the hearing.

In March 2013, the Board remanded the issue for VA orthopedic examination to determine the nature and extent of the Veteran's service-connected residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.  In August 2015, the Board remanded for further development, specifically to obtain and associate with the claims file, outstanding VA medical records.  

After reviewing the record, the Board finds that additional development of the record is still warranted with respect to the issue of entitlement to an increased rating for residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for entitlement to an increased rating for residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.  In the March 2013 remand, the Board directed the RO to schedule a VA orthopedic examination of the Veteran's right ankle disability.  Specifically, the Board directed that the examiner report whether there is malunion of the ankle, and the degree of associated right ankle disability (e.g., slight, moderate, or marked).  In addition, the Board directed the examiner to report whether there is non-union of the ankle with loose motion requiring a brace.  The VA examiner failed to report either of these directives. 

The Board has reviewed the VA treatment records the RO obtained from the San Antonio VA Medical System, including the Corpus Christi VA facility, that are dated from November 2007 to present.  The Board notes from those VA treatment records (Valley Coastal Bend VA Medical Center, March 2015) that the Veteran was scheduled for a March 2015 non-VA consultation CT Scan to the right ankle without contrast, and an ultrasound to the right ankle, at Radiology Associates in Corpus Christi, Texas.  While the March 2015 VA treatment records indicate an entry noted as "RADIOLOGY RESULTS 03/03/15 RADIOLOGY ASSOCIATES...*****Scanned document attached to this note******," it is not associated with the Virtual file.  The Board needs to review these March 2015 radiology results in order to fully consider the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by specific doctors if named and if he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Obtain the Veteran's March 2015 CT Scan to the right ankle without contrast, and the ultrasound of the right ankle record and associate it with the record.

3. After the Veteran's March 2015 CT Scan to the right ankle without contract, and the ultrasound of the right ankle record has been obtained and associated with the record, return the Veteran's claims file to the physician who conducted the June 2013 orthopedic examination to render an addendum opinion, based in part, on the March 2015 CT scan and ultrasound of the Veteran's right ankle.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

Specifically, the examiner must provide an opinion as to:

a. Whether there is malunion of the right ankle;

b. The degree of associated right ankle disability (e.g., slight, moderate, or marked);

c. Whether there is non-union of the right ankle with loose motion, requiring a brace.

For any opinion expressed, the examiner must state how and why he or she reached any opinion(s) they did. 

4.  Then, readjudicate the Veteran's claim, to include consideration of all additional evidence received since the most recent Supplemental Statement of the Case (SSOC).  If the benefit sought on appeal is not granted, issue the Veteran and his representative a SSOC and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




